Case 1:20-cv-21865-FAM Document 13 Entered on FLSD Docket 05/21/2020 Page 1 of 17



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                           CASE NO. 20-21865-CIV-MORENO/LOUIS

  PALM SPRINGS MILE ASSOCIATES, LTD.,
  a Florida limited partnership; and PHILIPS
  LAKE WORTH LLC, a Florida limited
  Partnership,

         Plaintiffs,

  vs.

  ROSS DRESS FOR LESS, INC., a
  Virginia corporation; and ROSS STORES,
  INC., a Delaware corporation,

        Defendants.
  _________________________________________/

                                     AMENDED COMPLAINT

         PALM SPRINGS MILE ASSOCIATES, LTD. and PHILIPS LAKE WORTH LLC hereby

  sue ROSS DRESS FOR LESS, INC., and ROSS STORES, INC. (collectively, “Ross

  Defendants”), and alleges as follows:

                                          INTRODUCTION

         1.      This is an action for breach of leases and guarantees, seeking damages in excess of

  $5.5 million, and for declaratory judgment pursuant to 28 U.S.C. § 2201.

         2.      Ross – a major tenant, with three (3) separate stores, in Plaintiffs’ shopping centers

  – has implemented a predetermined, national policy of refusing to pay rent when due.

         3.      Invoking the circumstances of COVID-19, they have engaged in economic self-

  help by failing and refusing to meet their contractual obligations to pay rent and other charges for

  the spaces they lease from the Plaintiffs.
Case 1:20-cv-21865-FAM Document 13 Entered on FLSD Docket 05/21/2020 Page 2 of 17



         4.      The Plaintiffs, of course, recognize the challenges posed by COVID-19, including

  on their own business – as their financial obligations (for which they depend on their tenants’ rent

  payments) remain.     Under the express terms and provisions of the Defendants’ leases and

  guarantees, however, the Ross Defendants are obligated to pay rent and that obligation is not

  excused.

         5.      Nevertheless, in early April of 2020, the Ross Defendants announced their intent

  not to pay rent and then repudiated their obligation to pay future rent in advance of the next due

  date. True to their word, they failed to pay rent when due on May 1, 2020.

         6.      Accordingly, the Plaintiffs were forced to take this legal action to compel

  Defendants’ compliance with their payment obligations.

         7.      The facts are set forth in detail below.

                              THE PARTIES AND JURISDICTION

         8.      Plaintiff PALM SPRINGS MILE ASSOCIATES, LTD. (“PSM”) is a Florida

  limited liability company, with its principal place of business in Miami-Dade County, Florida. Its

  partners are as follows:

              a. SL Florida LLC, a Florida limited liability company, whose members are Sheila

                 Chess, who is domiciled in and a citizen of New York; Sheila Levine Irrevocable

                 Grantor Trust, a traditional trust, whose trustee is Jordan Pilevsky, a citizen of New

                 York; and Palm Mile Corp., a New York corporation with its principal place of

                 business in New York;

              b. Allen Pilevsky, who is domiciled in and a citizen of New York;

              c. Palm Springs Mile GP LLC, a Delaware limited liability company, whose members

                 are as follows:

                                                   2
Case 1:20-cv-21865-FAM Document 13 Entered on FLSD Docket 05/21/2020 Page 3 of 17



                 i.   Philip Pilevsky, who is domiciled in and a citizen of New York;

                 ii. PP Palm Springs Mile LLC, a Delaware limited liability company, whose

                      sole member is Philip Pilevsky, who is domiciled in and a citizen of New

                      York;

                iii. SIP Palm Springs Mile LLC, a Delaware limited liability company, whose

                      members are as follows:

                                 a. SIP Hialeah Trust, a traditional trust, whose trustees are

                                    Michael T. Pilevsky, who is domiciled in and a citizen of

                                    New York; and Samantha J. Hoffman, who is domiciled in

                                    and a citizen of New Jersey; and

                                 b. SIP Descendants Hialeah Trust, a traditional trust, whose

                                    trustee is Seth Pilevsky, who is domiciled in and a citizen of

                                    New York;

                iv. SJH Palm Springs Mile LLC, a Delaware limited liability company, whose

                      members are as follows:

                                 a. SJH Hialeah Trust, a traditional trust, whose trustees are

                                    Seth Pilevsky, who is domiciled in and a citizen of New

                                    York; and Michael Pilevsky, who is domiciled in and a

                                    citizen of New York; and

                                 b. SJH Descendants Hialeah Trust, a traditional trust, whose

                                    trustee is Samantha Hoffman, who is domiciled in and a

                                    citizen of New Jersey;



                                                3
Case 1:20-cv-21865-FAM Document 13 Entered on FLSD Docket 05/21/2020 Page 4 of 17



                 v. MTP Palm Springs Mile LLC, a Delaware limited liability company, whose

                    members are as follows:

                               a. MTP Hialeah Trust, a traditional trust, whose trustee is Seth

                                   Pilevsky, who is domiciled in and a citizen of New York;

                                   and

                               b. MTP Descendants Hialeah Trust, a traditional trust, whose

                                   trustee is Michael Pilevsky, who is domiciled in and a citizen

                                   of New York;

                vi. HSL Palm Springs Mile LLC, a Delaware limited liability company, whose

                    members are as follows:

                               a. HSL Hialeah Trust, a traditional trust, whose trustees are

                                   Michael Pilevsky, who is domiciled in and of New York; and

                                   Josef Leifer, who is domiciled in and a citizen of New

                                   Jersey; and

                               b. HSL Descendants Hialeah Trust, a traditional trust, whose

                                   trustees are Heidi Leifer, who is domiciled in and a citizen

                                   of New Jersey; and Josef Leifer, who is domiciled in and a

                                   citizen of New Jersey;

                vii. Corinne Sprung, who is domiciled in and a citizen of New York;

               viii. Jordan Pilevsky, who is domiciled in and a citizen of New York;

                ix. Stephanie Pilevsky, who is domiciled in and a citizen of New York; and

                 x. Joshua Levine, who is domiciled in and a citizen of New York.



                                              4
Case 1:20-cv-21865-FAM Document 13 Entered on FLSD Docket 05/21/2020 Page 5 of 17



         9.       Plaintiff PHILIPS LAKE WORTH LLC (“PLW”) is a Florida limited liability

  company, with its principal place of business in Palm Beach County, Florida. Its sole member is

  PL Lake Worth, LLC, whose members are as follows:

               a. Four individuals as follows: Michael Pilevsky, who is domiciled in and a citizen

                  of New York; Corinne Sprung, who is domiciled in and a citizen of New York;

                  Josef Leifer, who is domiciled in and a citizen of New Jersey; and Sheila Chess,

                  who is domiciled in and a citizen of New York;

               b. JL Trust, a traditional trust, whose Trustee is Philip Pilevsky, who is domiciled in

                  and a citizen of New York; and,

               c. Lake Worth LP Member LLC, whose members are as follows:

                         i.   Seth I. Pilevsky Descendants Trust, a traditional trust, whose Trustee is

                              Michael Pilevsky, who is domiciled in and a citizen of New York;

                        ii.   Seth Pilevsky, who is domiciled in and a citizen of New York; and

                       iii.   Four traditional trusts – The Andrew Leifer 2503(c) Trust, The Molly

                              Leifer 2503(c) Trust, The Matthew Leifer 2503(c) Trust, and The Ella

                              Leifer 2503(c) Trust – whose Trustees are Josef Leifer, who is

                              domiciled in and a citizen of New Jersey.

         10.      Defendant ROSS DRESS FOR LESS, INC. (“Tenant”) is a Virginia corporation

  with its principal place of business in Dublin, California.

         11.      Defendant ROSS STORES, INC. (“Guarantor”) is a Delaware corporation with its

  principal place of business in Dublin, California.




                                                    5
Case 1:20-cv-21865-FAM Document 13 Entered on FLSD Docket 05/21/2020 Page 6 of 17



         12.       This Court has jurisdiction under diversity principles pursuant to 28 U.S.C. §§

  1332. The matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest and

  costs, and is between citizens of different States.

         13.       Venue lies in this District pursuant to 28 U.S.C. § 1391(b)(2), where a substantial

  part of the events or omissions giving rise to the claim occurred, and where the payment being

  sought is due.

         14.       This Court has personal jurisdiction under Florida’s long-arm statute, through

  Defendants’ operation of retail stores in this district. Defendants operate, conduct, engage in, and

  carry on business or business ventures in this state or have an office or agency in this state; have

  caused injury to persons or property within this state arising out of an act or omission by the

  Defendants outside this state, while the Defendants were engaged in solicitation or service

  activities within this state; and breached contracts in this state by failing to perform acts required

  by the contracts to be performed in this state. Defendants regularly do or solicit business, or engage

  in other persistent courses of conduct, or derive substantial revenue from goods used or consumed

  or services rendered in this state. The activities of Defendants within the state are substantial and

  not isolated. In addition, this action arises out of transactions and operations connected with and

  incidental to Defendants’ business within the state and, specifically, the business relationship

  between Plaintiffs and Defendants.

                                     GENERAL ALLEGATIONS

                                 The Ross Hialeah Lease – Store #511

         15.       On or about July 27, 2000, PSM, as Landlord, and Tenant’s predecessor in interest,

  as Tenant, entered into a Lease (the “511 Lease”) for the Premises, as defined in the 511 Lease,

  consisting of an approximately 30,936 square foot area in the Palm Springs Mile Shopping Center

                                                    6
Case 1:20-cv-21865-FAM Document 13 Entered on FLSD Docket 05/21/2020 Page 7 of 17



  located in Hialeah, Florida and owned by PSM. Tenant operates the Ross Dress for Less Store

  #511 at the Premises.

         16.     PSM references and incorporates the 511 Lease, as amended, and the terms as

  defined therein, a true and correct copy of which is Exhibit “1” hereto.

         17.     The 511 Lease, as amended, is for a term of years expiring on January 31, 2022.

  The total Rent and other charges for the remaining term of the 511 Lease are in excess of $1.1

  million.

         18.     On or about July 27, 2009, the Guarantor executed and delivered to PSM a

  Guaranty of the 511 Lease (“511 Guaranty”), which guaranteed “the performance of all obligations

  of Tenant under the Lease.” A true and correct copy of the 511 Guaranty is attached as Exhibit

  “2” hereto.

         19.     Tenant is currently in possession of the 511 Premises, pursuant to the 511 Lease.

                            The Ross Lake Worth Lease – Store # 1345

         20.     On or about September 22, 2009, PLW (as Landlord) and Tenant, entered into a

  Lease (the “1345 Lease”) for the Premises, as defined in the 1345 Lease, consisting of an

  approximately 25,668 square foot area in the Palm Springs Plaza Shopping Center located in Lake

  Worth, Florida and owned by PLW. Tenant operates the Ross Dress for Less Store #1345 at the

  Premises.

         21.     PLW references and incorporates the 1345 Lease, as amended, and the terms as

  defined therein, a true and correct copy of which is Exhibit “3” hereto.

         22.     The 1345 Lease, as amended, is for a term of years expiring on January 31, 2026.

  The total Rent and other charges for the remaining term of the 1345 Lease are in excess of $2.4

  million.

                                                   7
Case 1:20-cv-21865-FAM Document 13 Entered on FLSD Docket 05/21/2020 Page 8 of 17



         23.     On or about September 22, 2009, the Guarantor executed and delivered to PLW a

  Guaranty of the 1345 Lease (“1345 Guaranty”), which guaranteed “the performance of all

  obligations of Tenant under the Lease.” A true and correct copy of the 1345 Guaranty is attached

  as Exhibit “4” hereto.

         24.     Tenant is currently in possession of the 1345 Premises, pursuant to the 1345 Lease.

                                 The DD Store Lease – Store # 5296

         25.     On or about May 14, 2015, PLW (as Landlord) and Tenant, entered into a Lease

  (the “5296 Lease”) for the Premises, as defined in the 5296 Lease, consisting of an approximately

  24,592 square foot area in the Palm Springs Plaza Shopping Center located in Lake Worth, Florida

  and owned by PLW. Tenant operates DD Store #5296 at the Premises.

         26.     PLW references and incorporates the 5296 Lease, as amended, and the terms as

  defined therein, a true and correct copy of which is Exhibit “5” hereto.

         27.     The 5296 Lease, as amended, is for a term of years expiring on January 31, 2027.

  The total Rent and other charges for the remaining term of the 511 Lease are in excess of $2

  million.

         28.     On or about May 14, 2015, the Guarantor executed and delivered to PLW a

  Guaranty of the 5296 Lease (“5296 Guaranty”), which guaranteed “the performance of all

  obligations of Tenant under the Lease.” A true and correct copy of the 5296 Guaranty is attached

  as Exhibit “6” hereto.

         29.     Tenant is currently in possession of the 5296 Premises, pursuant to the 5296 Lease.

         30.     PSM and PLW will be referred to collectively as “Plaintiffs.” The 511, 1345 and

  5296 Leases will be referred to collectively as “Leases.” The 511, 1345 and 5296 Guarantees will

  be referred to collectively as “Guarantees.”

                                                   8
Case 1:20-cv-21865-FAM Document 13 Entered on FLSD Docket 05/21/2020 Page 9 of 17



                     The Covid-19 Circumstances Do Not Excuse Payment of Rent

          31.        The Plaintiffs themselves are experiencing the challenges posed by COVID-19 on

  their own business – as their financial obligations (for which they depend on their tenants’ rent

  payments) remain. Under the express terms and provisions of the Leases and Guarantees,

  however, Defendants are obligated to pay Rent and that obligation is not excused.

          32.       While the Leases do contain a force majeure provision (Article 26.11 in the 511

  Lease; 26.13 in the 1345 and 5296 Leases), the provision does not apply to these circumstances.

  The provision also excludes from its scope the “making of payments.” Accordingly, since the

  provision is not applicable, and the Tenant’s failure to pay rent is not excused, there is no

  contractual basis for the Tenant to avoid its obligation to pay rent.

                    Tenant and Guarantor’s Breaches of the Leases and Guarantees

          33.        Nevertheless, invoking the circumstances of COVID-19, the Ross Defendants have

  engaged in economic self-help in breach of the Leases and Guarantees by failing and refusing to

  meet their contractual obligations to pay rent and other charges for the Premises they lease from

  the Plaintiffs.

          34.       Their actions were pursuant to a predetermined, national policy of refusing to pay

  rent when due, without regard to their contractual obligations or the economic detriment caused to

  their landlords by the non-payments.

          35.       Thus, by letter dated March 31, 2020 (Exhibit “7” hereto), Defendants’ Group

  Executive Vice President wrote that Defendants had made the “decision to temporarily close all of

  its stores.” The letter indicated that Defendants would “advance April rent,” but provided notice

  that “[i]n the coming days and weeks,” they would be demanding “rent relief and credit” for the

  future. (Emphasis added).

                                                    9
Case 1:20-cv-21865-FAM Document 13 Entered on FLSD Docket 05/21/2020 Page 10 of 17



          36.     By email on April 9, 2020 (Exhibit “8” hereto), Ross’s Director of Real Estate

   forwarded a Letter of Intent (“LOI”) for the Landlords to sign “regarding rent now and going

   forward until we’re out of this mess.” The LOI provided for “No Rent,” and demanded that the

   Landlord confirm “Tenant shall not owe any, and Landlord agrees to abate, all rentals under the

   Lease” for indefinite future. (Emphasis original).

          37.     The LOI also explained what Ross had meant by the term “advance” with respect

   to the April rent, in its prior letter of March 31, 2020. According to Ross, the funds were “prepaid

   rent,” which Landlord was to “credit . . . against Tenant’s future rent and lessor charges.”

          38.     In a follow up phone conversation, the Plaintiffs’ Senior Vice President advised

   that the LOI was not acceptable, and that rent needed to be paid on time and unconditionally.

   Plaintiffs then sent a counter-proposal in the form of a revised LOI by email on April 22, 2020

   (Exhibit “9” hereto).

          39.     Five days later, by email on April 27, 2020 (Exhibit “10” hereto), Ross’ Real Estate

   Director rejected the counter proposal, sarcastically asking “Did you read it” and advising “your

   proposal won’t fly so we’ll just go from here.”

          40.     Ross made no further proposals or offers. Instead, by letter dated April 30, 2020

   (Exhibit “11” hereto) – prior to the due date for the next payment under the Leases – Ross’ Group

   Executive Vice President emailed another letter stating that “Ross is not required to pay rent or

   additional charges” and advising that “Ross does not intend to advance rent or additional charges

   for the month of May 2020 or possibly thereafter until its business has been reestablished to its

   pre-pandemic level.”




                                                     10
Case 1:20-cv-21865-FAM Document 13 Entered on FLSD Docket 05/21/2020 Page 11 of 17



           41.    Having anticipatorily repudiated its obligation to pay Rent on May 1, 2020 and

   thereafter, Tenant then breached its obligations in fact by failing to pay Rent when due on May 1,

   2020.

           42.    Guarantor also failed to pay as required pursuant to the Guarantees.

           43.    The Ross Defendants’ actions in anticipatorily repudiating and then breaching their

   payment obligations, waived and excused any further notices or demands by Plaintiffs to seek

   payment. As their conduct and communications also demonstrated, any further notices or demands

   by Plaintiffs were futile and would have been in vain.

           44.    As well, the Ross Defendants’ failure and refusal even to respond to the Landlord’s

   April 22 proposal – other than to say it “won’t fly so we’ll just go from here” – demonstrates the

   futility of any further efforts by Landlord informally to resolve or mediate the Ross Defendants’

   premeditated and unilateral refusal to pay as obligated under the Leases.

           45.    The Ross Defendants had made a predetermined decision not to pay rent, had cut

   of negotiations, and had no intent to reconsider their position.

           46.    Nevertheless, the Landlord, through counsel, did send a further demand for

   payment on May 4, 2020 (Exhibit “12” hereto), and an offer to “try in good faith to settle the

   dispute, including by mediation” (Exhibit “13” hereto). 1

           47.    The Ross Defendants, however, neither paid nor agreed to mediate. Instead, in a

   letter dated May 13, 2020 (Exhibit “14” hereto), through counsel, they again confirmed their




           1
            While Landlord offered to mediate, mediation is not a precondition to filing an action for
   damages. See 5296 Lease at Art. 20.3. As well, the Leases provide that “either party” to the Lease
   may decline “to participate in mediation” and exercise “the option” to have the dispute “determined
   by suit or action in court.” Id. Art. 20.2.2.
                                                   11
Case 1:20-cv-21865-FAM Document 13 Entered on FLSD Docket 05/21/2020 Page 12 of 17



   refusal to pay Rent and provided further notice that they were “withholding rent” for the future.

   The letter also provided notice that the Ross Defendants would not participate in mediation.

          48.     That response re-confirmed the futility of any notices or demands by Landlord, as

   the Ross Defendants’ predetermined refusal and anticipatory repudiation of their obligations to

   pay rent had already demonstrated.

          49.     Additionally, given the Ross Defendants’ refusal to participate in mediation, this

   dispute must be determined by this Court.

          50.      Accordingly, all conditions precedent to the filing of this action have been fulfilled,

   satisfied, waived, excused or are futile.

          51.     Plaintiffs again declare and assert the defaults, and declare the full amount of the

   Rents and charges for the remaining term of the Leases to now be due, in excess of $5.5 million.

          52.     This action does not waive the right of Plaintiffs, which is expressly reserved, to

   seek eviction of Tenant, including in a separate legal action.

          53.     Pursuant to the Leases, including Article 20.4.2, and the Guarantees, Plaintiffs are

   entitled to the award of reasonable attorneys’ fees and costs from Defendants.

          54.     Plaintiffs have retained the law firm of Coffey Burlington, P.L. and is obligated to

   pay the firm a reasonable fee.

                                                COUNT I

                                    ACTION FOR PAST DUE RENTS

          55.     Plaintiffs repeat and re-allege the allegations contained above as if fully set forth

   herein, and further states as follows:

          56.     This is an action for damages arising out of Tenant’s breach of the Leases.

          57.     Plaintiffs and Tenant entered into the Leases as alleged above.

                                                    12
Case 1:20-cv-21865-FAM Document 13 Entered on FLSD Docket 05/21/2020 Page 13 of 17



           58.     Tenant anticipatorily repudiated its obligation to pay pursuant to the Leases.

           59.     Tenant then failed to pay, when due, the rents and other charges pursuant to the

   Leases, and is therefore in default of the Leases.

           60.     Plaintiffs made demand upon the Tenant for payment of the amounts due, but

   despite the demand, Tenant failed to pay.

           61.     As a direct and proximate result of Tenant’s breaches, Plaintiffs have suffered

   damage.

           WHEREFORE, Plaintiffs demand judgment against Tenant for the past-due amounts under

   the Leases, as well as for additional Rent and other charges that may continue to accrue, plus

   interest, costs, attorneys’ fees, and such further relief as this Court deems just and proper.

                                                COUNT II

                               ACTION FOR ACCELERATED RENTS

           62.     Plaintiffs repeat and re-allege the allegations contained above as if fully set forth

   herein, and further state as follows:

           63.     This is an action for damages arising out of Tenant’s breaches of the Leases.

           64.     Plaintiffs and Tenant entered into the Leases as alleged above.

           65.     Tenant anticipatorily repudiated its obligation to pay pursuant to the Leases.

           66.     Tenant then failed to pay, when due, the rents and other charges pursuant to the

   Leases, and is therefore in default of the Leases.

           67.     Plaintiffs made demand upon the Tenant for payment of the amounts due, but

   despite the demand, the Tenant failed to pay the amounts.




                                                    13
Case 1:20-cv-21865-FAM Document 13 Entered on FLSD Docket 05/21/2020 Page 14 of 17



           68.     Tenant, moreover, has further advised that is “withholding rent” and that its non-

   payment of Rent will continue, which is an anticipatory repudiation and breach of its ongoing

   payment obligations under the Leases.

           69.     Accordingly, Plaintiffs are entitled to any and all remedies available under the

   Leases, and as expressly provided by the Leases, “all other remedies at law, or in equity.” Leases,

   Art. 5.6.

           70.     Pursuant to Article 20 of the Leases, and applicable Florida law, based on the

   Tenant’s default, repudiation and anticipatory breach of its obligations under the Leases, the

   Plaintiffs are entitled to accelerate the Tenant’s obligation to pay the balance of the future Rents

   and other charges for the full remaining term of the Leases, which are in excess of $5.5 million.

   Plaintiffs have declared and hereby asserts the default and declares the full amount of the Rents

   and other charges for the remaining term of the Leases to now be due. 2

           WHEREFORE, Plaintiffs demand judgment against Tenant for the full amount of future

   Rents and charges under the Leases, plus interest, costs, attorneys’ fees, and such further relief as

   this Court deems just and proper.

                                               COUNT III

                                    ACTION ON THE GUARANTY

           71.     Plaintiffs repeat and re-allege the allegations contained above as if fully set forth

   herein, and further state as follows:




           2
            Plaintiffs expressly reserve and in no way waive their rights to terminate the Leases or
   Tenant’s right of possession, or to seek eviction of the Tenant – although those rights are not being
   pursued in this action.
                                                     14
Case 1:20-cv-21865-FAM Document 13 Entered on FLSD Docket 05/21/2020 Page 15 of 17



           72.     The Guarantor executed and delivered the Guarantees to Plaintiffs, which

   guaranteed “the performance of all obligations of Tenant under the Lease.”

           73.     As alleged above, Tenant anticipatorily repudiated its obligation to pay pursuant to

   the Leases.

           74.     Tenant then failed to pay, when due, the rents and other charges pursuant to the

   Leases, and is therefore in default of the Leases.

           75.     The Guarantor has also failed to pay or cause to be paid the amounts due.

   Accordingly, the Guarantor is in breach of the Guarantees.

           76.     Defendants, moreover, have further advised that they are “withholding rent” and

   that their non-payment of Rent will continue, which is an anticipatory repudiation and breach of

   its ongoing payment obligations under the Leases and Guarantees.

           77.     The payment obligations under the Leases, for which Guarantor is obligated,

   include the past due amounts and the balance of future Rents and other charges for the full

   remaining term of the Leases, which are in excess of $5.5 million.

           WHEREFORE, Plaintiffs demand judgment against the Guarantor for damages, including

   past due Rents and amounts under the Leases, and the balance of future Rents and other charges

   for the full remaining term of the Leases, which are in excess of $5.5 million, plus interest, costs,

   attorneys’ fees, and such further relief as this Court deems just and proper.

                                               COUNT IV

                            ACTION FOR DECLARATORY JUDGMENT

           78.     Plaintiffs repeat and re-allege the allegations contained above as if fully set forth

   herein, and further state as follows:



                                                    15
Case 1:20-cv-21865-FAM Document 13 Entered on FLSD Docket 05/21/2020 Page 16 of 17



          79.     Defendants have failed and refused to pay Rents pursuant to the Leases, based on

   the Covid-19 circumstances.

          80.     Defendants, moreover, have further advised that they are “withholding rent” and

   that their non-payment of Rent will continue, which is an anticipatory repudiation and breach of

   its ongoing payment obligations under the Leases and Guarantees.

          81.     While the Leases do contain a force majeure provision (Article 26.11 in the 511

   Lease; 26.13 in the 1345 and 5296 Leases), the provision does not apply to these circumstances.

   The provision also excludes from its scope the “making of payments.” Accordingly, Plaintiffs

   contend that since the provision is not applicable, and the Defendants’ failure to pay rent is not

   excused, there is no contractual basis for the Defendants to avoid their obligation to pay rent.

          82.     Accordingly, there is a substantial controversy between parties having adverse legal

   interests, of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.

          83.     Declaratory relief would serve a useful and important purpose in clarifying and

   settling the legal relations in issue, and would terminate and afford relief from the uncertainty,

   insecurity, and controversy giving rise to the proceeding.

          WHEREFORE, Plaintiffs request that this Court issue a judgment declaring (a) that the

   Force Majeure provision under the Lease does not excuse Defendants’ obligation to pay Rent and

   other amounts; (b) that Defendants’ failure and refusal to pay Rent based on the force majeure

   provision is not warranted, and constitutes a breach of the Lease; (c) that Defendants are obligated

   to pay Rent and other amounts due, in an amount to be determined by the Court; and (e) awarding

   Plaintiffs interest, costs, and attorneys’ fees, along with such other and further relief as may be

   permitted.

                                                 Respectfully submitted,

                                                    16
Case 1:20-cv-21865-FAM Document 13 Entered on FLSD Docket 05/21/2020 Page 17 of 17




                                           By:    /s/ Kevin C. Kaplan
                                                  Kevin C. Kaplan, Esq.
                                                  Florida Bar No. 933848
                                                  kkaplan@coffeyburlington.com
                                                  lperez@coffeyburlington.com
                                                  service@coffeyburlington.com
                                                  COFFEY BURLINGTON, P.L.
                                                  2601 South Bayshore Drive, Penthouse One
                                                  Miami, Florida 33133
                                                  Telephone: (305) 858-2900
                                                  Facsimile: (305) 858-5261
                                                  Counsel for Plaintiffs

                                     CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the foregoing was served by Notice of Electronic

   Filing generated by CM/ECF, on May 21, 2020, on all counsel or parties of record on the Service

   List below.

                                                            /s/ Kevin C. Kaplan
                                                            Kevin C. Kaplan

                                            SERVICE LIST
                 Palm Springs Mile Associates, Ltd., et al. v. Ross Dress for Less, Inc., et al.
                              Case No. 20-21865-CIV-MORENO/LOUIS

   Edward Soto, Esq.                                      Paul R. Genender, Esq.
   Edward.Soto@weil.com                                   (pro hac vice pending)
   Nicole Comparato, Esq.                                 Paul.Genender@weil.com
   Nicole.Comparato@weil.com                              Nathan White, Esq.
   WEIL, GOTSHAL & MANGES LLP                             (pro hac vice pending)
   1395 Brickell Avenue, Suite 1200                       Nathan.White@weil.com
   Miami, Florida 33131                                   WEIL, GOTSHAL & MANGES LLP
   Telephone: (305) 577-3100                              200 Crescent Court, Suite 300
   Facsimile: (305) 374-7159                              Dallas, Texas 75201
                                                          Telephone: (214) 746-7700
   Counsel for Defendants                                 Facsimile: (214) 746-7777
   Ross Dress for Less, Inc., and Ross Stores, Inc.
                                                          Counsel for Defendants
                                                          Ross Dress for Less, Inc., and Ross Stores, Inc.



                                                     17
